Atkinson, J.
1. Had L. H. Jackson been of full age and without any wife or family, no doubt his manner of living, as set forth in the statement of facts, would have been sufficient basis for a legal residence in Fulton county. Hinton v. Lindsay, 20 Ga. 746; Civil Code (1910), § 2181. But he being a minor, it is different. In the Civil Code, § 2184, it is declared, in part: “The domicile of every minor shall be that of his father, if alive, unless such father has voluntarily relinquished his parental authority to some other person. In such event the domicile of the minor shall be that of his master, if an apprentice, or his employer; if *455neither master nor employer, then the place of his choice.” Other portions of this section apply only when the father of the minor is dead, and they need not be stated. Taking the language of the statute, the domicile of every minor having a father alive is that of his father, unless such father has voluntarily relinquished his parental authority to some “other person.” This authorizes a change of domicile of the minor from that of his father, in cases where there is relinquishment of parental authority to “some other person,” but the domicile of the minor .is made to follow the “parental authority,” and can only be the place of “his own selection” in instances where the relinquishment might be to “some other person” who is not the master or the employer of the minor. The statute does not authorize a change of the domicile of the minor by the mere consent of the father that he live elsewhere and conduct business for himself. Nor has the minor any power to bring about a change of his domicile under such circumstances; for it is declared in the Civil Code,'§ 2187: “A person whose domicile for any reason is dependent upon that of another can by no act of volition of his effect a change of his own domicile.” Civil Code sections 2181, 2182, and 2186, relating to the domicile of persons having no permanent place of abode, or to election as to domicile where the person resides indifferently at two or more places, or to change of residence by persons sui juris, have no application to a case of this kind, where the person is a minor whose father is alive and has a fixed domicile and has not relinquished his parental authority to some other person. See Taylor v. Jeter, 33 Ga. 195 (81 Am. D. 202); Knight v. Bond, 112 Ga. 828 (2), 832 (38 S. E. 206).
2. A suit for equitable relief must be brought in the county of the residence of a defendant against whom substantial relief is prayed. Civil Code, § 5527; White v. North Georgia Electric Co., 139 Ga. 587 (77 S. E. 789). The plaintiff relied on residence of L. H. Jackson in Fulton county as a basis for jurisdiction of the court of equity in Fulton county. Applying the ruling made in the preceding division to the uncontradicted evidence, L. H. Jackson was not a resident of Fulton county, but his legal residence was the domicile of his father in Cobb county, and the court was without jurisdiction of the case.
3. As the rulings made in the preceding divisions dispose of *456the ease, it is unnecessary to deal with other questions presented in the record.

Judgment reversed.


All the Justices concur.